Citation Nr: 0101548	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  97-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from February to 
April 1967.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi, that denied the 
appellant's claim for entitlement to service connection for a 
right knee disability.  In April 1998, the Board remanded the 
claim for the purpose of obtaining additional information.  
That information has been obtained and included in the claims 
folder and the claim is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant suffered an injury to his right knee prior 
to his entrance onto active duty in February 1967.  

3.  During his military service, the appellant experienced 
pain in the right knee.  It was subsequently determined by 
military physicians that the appellant had chondromalacia of 
the right patella and traumatic arthritis, and that these 
conditions existed before the appellant's enlistment.

4.  The appellant's pre-existing right knee condition did not 
worsen during active military service, and it is not presumed 
to have been aggravated by military service.



CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the appellant in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ____ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.103 (2000).

2.  The appellant's right knee disability pre-existed his 
entry onto active duty.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2000).

3.  The appellant's right knee disability was not aggravated 
by active military service, and service connection is not 
warranted.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, and 
3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant entered onto active duty in February 1967.  At 
the time of his entry onto active duty, he did not report any 
pre-exiting physical ailments of the right knee.  Hence, when 
he underwent a pre-induction, and then an induction physical 
examination, there were no objective findings indicative of a 
previous right knee disability.  Notwithstanding the absence 
of objective findings of knee pathology, in March 1967 he 
complained of pain, knee giving way, and difficulty in 
performing basic training exercises.  He was seen by an 
orthopedist, who wrote the following:

Football injury in 1952 (33 years old) 
with extensive ecchymosis - has had much 
trouble since then with pain, giving way 
- no locking - pain along medial leg . . 
. .

Physical Exam.  MCL lax, others stable - 
tender along medial joint line and 
attachments of MCL - McMurrays' negative 
- crepitus in knee and retropatellar - no 
effusion.

X-ray - early lipping tibial plateau - 
ossification in interior abductor magnus.

Impression:  Chondromalacia patella.  
Arthritis, traumatic, right knee.

The doctor wrote that this condition existed prior to service 
(EPTS) [emphasis added].  

The appellant was then informed that he would be processed 
for discharge based on a physical disability.  On the 18th of 
March, 1967, the appellant signed a personnel action form, 
which said:

Under the provisions of paragraph 5-
9a(1)(a) Army Regulations 635-200, 
request discharge from the service 
because of a medical condition which 
would have permanently disqualified me 
from entry into the military service had 
it been detected prior to 13 February 
1967.

One month later, in April 1967, the appellant was given a 
copy of Army Medical Board Proceedings.  The proceedings 
noted that the appellant had chondromalacia of the patella of 
the right knee and traumatic arthritis of the right knee.  
Both conditions were not found to have occurred within the 
line of duty and both existed prior to service.  The 
appellant was given a copy of the proceedings and he 
specifically noted that he did not disagree with the actions 
or findings of the medical board, and he would not appeal the 
findings.

Twenty-nine years later, in November 1996, as a result of his 
submission for VA benefits, the appellant underwent an 
orthopedic examination of his right knee.  He complained of 
pain, limitation of flexion, and "popping" of the knee.  
Upon examination, the doctor found a right knee that had 
slight swelling but no detectable effusion.  There was a 10 
degree limitation of extension and he was able to flex the 
knee to 80 degrees.  Mild retropatellar crepitation was found 
and there was tenderness over the medial joint line.  The 
knee was stable to varus and valgus stress in 10 degrees of 
flexion and at 30 degrees of flexion, he had +1 laxity to a 
varus-valgus stress.  

X-ray films were produced that showed evidence of an old 
healed supracondylar fracture.  The patella appeared fused 
with the anterior aspect of the femur and there was slight 
narrowing of the medial joint space.  

The orthopedist diagnosed the appellant as having 
osteoarthritis of the right knee along with a healed fracture 
of the right femur.

On the basis of the service medical records and the report of 
the orthopedic examination, the RO denied service connection 
for a right knee disability.  The appellant was notified of 
the decision and he submitted a notice of disagreement.  
After being given a statement of the case, the appellant 
proffered a VA Form 9, Appeal to Board of Veterans' Appeals.  
On that form, the appellant claimed that the only injury he 
ever suffered from while playing football was an injury to 
his left ear.  He also wrote that "someone has assumed that 
this [was] an injury from playing football, but it was not."  

In conjunction with the appellant's appeal, after a review of 
the claims folder, the Board remanded the claim for the 
purpose of obtaining additional information.  In August 1998, 
we underwent the first of two examinations.  Prior to the 
actual examination, the appellant told the physician that in 
November 1967 he fractured the leg just above the right knee.  
He underwent surgery for the knee; a pin was inserted, the 
wound was allowed to heal; and it was placed in a cast.  He 
stated that he was only able to flex 90 degrees of the knee 
after the surgery.  The knee was examined and the doctor gave 
a diagnosis of an old distal fracture of the femur of the 
right leg with limitation of flexion.  Comments were not made 
concerning an etiology between the right knee inservice 
complaints and the then current disability.

Then in May 2000, the second examination was accomplished.  
When interviewed by the examiner, the appellant averred that 
he never had an injury to his right knee prior to his two 
months on active duty.  He further related to the doctor that 
in November 1967, six months after he was released from 
service, he fell thirteen feet through an elevator shaft.  
The appellant stated that the fall was the result of his knee 
giving out.  Upon completion of the physical examination, the 
appellant was diagnosed with disabilities of the right knee.  
However, the doctor further wrote:

	. . . There is no question that 
there was a preexisting condition of a 
right-knee disorder before the service.  
This is expressed by the fact of the knee 
spur.  At 62 years old, the knee spur is 
most likely the significance of a 
previous injury, most likely from when he 
was a teenager.  However, he claims that 
he never had any episodes of giving way.

Regarding whether any existing right-knee 
disorder became worse during the 
appellant's short period of military 
service, I do not believe that the 
twisting injury made it worse.  But I do 
believe that immobilization after the 
fracture that was sustained several 
months after being discharged from the 
service, and the long immobilization of 
14 months in a cast, have created the 
significant amount of restriction of 
motion of which the patient complains at 
this point in time.  As a matter of fact, 
before the fall, he had a trick knee once 
per month, and after the fall, now he 
presents with a trick knee just once 
every two months, and is able to handle 
it very well. . . . 

This information was forwarded to the RO which, in turn, 
again denied entitlement to service connection for a right 
knee disability.  Additional evidence was not forthcoming 
from the appellant and the claim was returned to the Board.

II.  Analysis

With respect to a claim for benefits, the Department has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate:

1.  Furnishing appropriate claims forms 
and instructions, reviewing the 
application for benefits for 
completeness, and, if additional 
information is needed from the claimant, 
notifying the claimant of the information 
required to complete the application 
(Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ____ (2000) (to be codified as 
amended at 38 U.S.C. § 5102));

2.  On receipt of a substantially 
complete application, telling the 
claimant what further lay or medical 
evidence may be necessary to substantiate 
the claim, what evidence the claimant 
should provide, and what evidence the 
Department will attempt to obtain on 
behalf of the claimant (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103)); 

3.  If a reasonable possibility exists 
that assistance would aid in 
substantiating the claim, making 
reasonable efforts to obtain relevant 
records that the claimant adequately 
identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA 
is unable to obtain the records (Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)));

4.  In cases of disability compensation, 
obtaining service medical records and 
other relevant records pertaining to 
active military service that are held by 
a governmental entity, obtaining VA 
medical treatment or examination reports 
if the claimant provides sufficient 
information to locate the records, and 
obtaining any other relevant Federal 
records that the claimant adequately 
identifies and authorizes the Secretary 
to obtain (Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified 
at 38 U.S.C. § 5103A(c))); and

5.  Providing a medical examination or 
obtaining a medical opinion if necessary 
to make a decision on the claim (Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(d))). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  VA has attempted to 
obtain all relevant private and government medical treatment 
records; the appellant has undergone VA medical examinations; 
and all other known relevant available evidence has been 
obtained by the VA.  VA has no further duty to assist the 
appellant in the development of facts pertinent to this 
claim, and the Board may decide the claim based on the 
evidence before it.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  In this instance, the 
appellant's currently diagnosed right knee is not subject to 
presumptive service connection under the applicable law.  Cf. 
38 C.F.R. § 3.309 (2000).

Every appellant is presumed to have been in sound condition 
at the time of entrance into service, unless defects, 
infirmities, or disorders are noted at the time of 
examination, acceptance, and enrollment into service, or 
clear and unmistakable evidence shows that a disorder existed 
prior to entry into service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111 and 1132 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.304(b) (2000).  The Court of Appeals for 
Veterans Claims (Court) has held that the standard of proof 
for evidence to rebut the presumption of soundness is not 
evidence which is merely cogent and compelling, but evidence 
that is clear and unmistakable, that is, undebatable.  
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  Pursuant to 
38 C.F.R. § 3.304(b) (2000), the question is not whether the 
Department has sustained a burden of producing evidence, but 
whether the evidence as a whole clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  That determination is dispositive as to the 
question of pre-service inception.  Id.

In this case, there is clear and unmistakable evidence of a 
pre-existing knee injury.  The appellant admitted to the 
Department of the Army in March and April 1967 that he 
injured his right knee prior to his military service.  In 
fact, not only did he disclose that the knee was injured in 
the early 1950s, but he also acknowledged that the injury, 
and the resulting residuals, made him unqualified for 
military service.  Although the appellant now claims that he 
was never injured prior to his military service, the Board 
finds that his current statements lack credibility and are 
not supported by his military medical records, and other 
contemporaneous admissions that were made by him in 1967 
while seeking treatment.  Hence, it is the conclusion of the 
Board that there is sufficient evidence from which to 
conclude that the appellant clearly and unmistakably had a 
pre-existing right knee condition, and as such, he is not 
entitled to the presumption of soundness.  

If there is an increase in pre-existing disability during 
service, service connection may be established on the basis 
of aggravation, unless the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

The question of whether or not the appellant's pre-existing 
right knee condition was aggravated during service depends 
upon two factors.  First, it must have undergone an increase 
in disability during service, and, second, that increase must 
be beyond the natural progress of the disease.  There is no 
indication in the appellant's service medical records that 
the appellant's right knee disability was aggravated during 
his two months of training.  More persuasive, and of greater 
weight, is the VA medical opinion obtained in May 2000 that 
was given after examination of the appellant and complete 
review of the claims file.  That opinion stated that there 
was no evidence to adequately prove that the right knee 
condition became more disabling during the appellant's active 
duty, and that his knee motion was affected as a result of 
its long  immobilization following the fracture and surgery 
in November 1967.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).  The 
presumption of aggravation has not arisen, as the totality of 
the evidence shows no increase in disability due to the 
appellant's short period of military service.

The Board is cognizant of the fact that the appellant 
maintains that he aggravated his right knee disability while 
he was in service.  However, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, _____ (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a review of the evidence, it is the 
determination of the Board the preponderance of the evidence 
is against the appellant's claim for entitlement to service 
connection for a right knee disability.  

ORDER

Entitlement to service connection for a right knee disability 
is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

